Citation Nr: 0110521	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-13 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from February 1952 to 
January 1955 and from April 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, denying the veteran's claim to 
reopen for entitlement to service connection for hearing loss 
of the right ear.  By prior decisions of the RO and the 
Board, service connection for hearing loss of the right ear 
had been denied, the most recent of which was an RO 
determination in February 1999.  The veteran was notified by 
the RO in April 2000 of the March 2000 denial, and he 
initiated an appeal in May 2000, at which time he also chose 
another service organization to represent his interests 
before VA.  A statement of the case was thereafter prepared 
and furnished to the veteran and his representative in May 
2000, and the basis of the denial effected therein was that 
the veteran's claim was not well grounded.

In a VA Form 1-646, Statement of Accredited Representative in 
Appealed Case, dated in July 2000, the veteran's 
representative referenced 38 C.F.R. § 3.310 in connection 
with the veteran's claimed entitlement to service connection 
for hearing loss.  However, no claim for secondary service 
connection for hearing loss has been developed by the RO for 
the Board's review at this time.  To the extent that the 
veteran is raising an issue of secondary service connection, 
that matter is referred to the RO for appropriate 
consideration.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a), that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  Since Hodge, reviewing a final 
decision based on new and material evidence became 
potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  The Court in Elkins held 
that the two-step process set forth in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for the reopening of claims had 
become a three-step process under the holding of the Federal 
Circuit in Hodge.  

Such test was further modified on November 9, 2000, when the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

It is apparent that, while the RO initially denied the claim 
in question under the Hodge standard, that approach was 
modified in the statement of the case of May 2000 to that of 
a denial on the basis of a lack of well groundedness, a 
concept that no longer exists.  Because of the change in the 
law brought about by the VCAA, the RO has not been afforded 
the opportunity of initially considering the service 
connection issue herein presented under governing law and 
regulations, and, as the veteran has not been appropriately 
informed of the legal basis for the denial of such claim, he 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

As well, a remand in this case is required for compliance 
with the notice and duty-to-assist provisions contained in 
the new law.  Specifically, efforts to advise the veteran of 
what evidence is needed to reopen his claim of entitlement to 
service connection for hearing loss of the right ear are 
required and the veteran must be afforded an opportunity to 
present any such evidence or argument in support of the claim 
herein at issue.  As well, the record is replete with 
references to the veteran's receipt of VA medical treatment 
and it is unknown whether a complete set of treatment records 
is currently on file.  

Accordingly, on the basis of the foregoing, this matter is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim to reopen 
for entitlement to service connection for 
hearing loss.  Such evidence may be of a 
lay or medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates or 
affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of the service 
incurrence or aggravation of the claimed 
hearing loss of the right ear.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for hearing loss of the right 
ear prior to, during, and after his 
discharge from military service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.

He should also be asked to provide a 
listing of all post-service trauma to the 
head, the dates thereof, and any 
treatment received as a result, as well 
as a listing of all post-service exposure 
to excessive noise, be it through 
employment, recreational activities such 
as hunting, or otherwise.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
treatment records not already on file 
from those medical professionals or 
institutions referenced in connection 
with the aforementioned request, 
including those records held in storage 
or archived at any Federal records 
repository.  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

3.  Upon the completion of the foregoing 
development, the RO should readjudicate 
the question of whether new and material 
evidence has been presented to reopen a 
previously denied claim of entitlement to 
service connection for hearing loss of 
the right ear, on the basis of all the 
evidence on file and all governing legal 
authority, including Hodge, supra, and 
the VCAA.  In the event that new and 
material evidence is found to have been 
submitted to reopen the claim, then the 
RO should initiate those actions in the 
indented paragraphs which follow.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

4.  In the event that new and material 
evidence is presented to reopen the 
veteran's claim, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of 
otolaryngology, as well as a VA 
audiological evaluation, for the purpose 
of determining the correct diagnosis, 
date of onset and etiology of the 
veteran's hearing loss of the right ear.  
The veteran's claims folder in its 
entirety, including a copy of this 
remand, is to be furnished to each 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examinations are to include a 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical evaluations.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by 
either examiner.  All diagnoses are then 
to be fully set forth.

It is requested that the examining 
otolaryngologist offer a professional 
opinion, with full supporting rationale, 
as to the following:  Use by the examiner 
of the italicized standard of proof in 
formulating a response is requested.  

Whether it is at least as 
likely as not that hearing loss 
of the right ear is the result 
of acoustic trauma or other 
event occurring in service?

5.  Thereafter, the RO should review the 
examination reports.  If either report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination(s) for any and all needed 
action.  

6.  Lastly, and only if the examinations 
requested above were required based on 
the RO's finding that new and material 
evidence was submitted, the RO should 
then adjudicate the merits of the 
veteran's reopened claim for service 
connection for hearing loss of the right 
ear, based on all the evidence on file 
and all governing legal authority, 
including the VCAA and all pertinent case 
law.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



